DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on December 7, 2017, January 19, 2018. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on June 4, 2020.
Claims 1 – 8 are currently pending and have been examined. 
Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on June 4, 2020 and September 2, 2021, have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (US20160333116A1) in view of Muramatsu (WO2014088072A1).
As per claim 1, Nakatani teaches: 
A carboxymethylated cellulose nanofiber having a degree of carboxymethyl substitution of more than 0.30 and 0.60 or less ([0009]: “The present invention relates to dry solid of anionically modified cellulose nanofibers.” & [0011]: “Wherein the anionically modified cellulose nanofiber is a carboxymethylated cellulose nanofiber having a degree of carboxymethyl substitution of 0.01 to 0.5.”)
Exhibiting a transmittance to light at 660 nm of 60% of more when the carboxymethylated cellulose nanofiber is dispersed in water to form a water dispersion having a solid content of 1% (w/v) (Table 1 shows the transparency of the of aqueous dispersion/suspension of the anionically modified CNF, all of which are above 60%. [0092] teaches that the determination of transparency is made under the same procedure as claimed.)
Nakatani teaches that carboxymethylated cellulose at least partially retain its fibrous morphology even when it is dispersed in water and that peaks of type I cellulose crystals can be observed in a carboxymethylated cellulose by X-ray diffraction ([0025]). However, Nakatani does not explicitly teach:
A degree of crystallization of cellulose I type of 60% or more
Muramatsu teaches carboxymethylated cellulose nanofibers having an average fiber diameter of 3 to 500 nm, and an aspect ratio of 100 or more (Abstract). This is similar to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cellulose fibers of Nakatani comprising preferably 60% or more of crystal I type , motivated by the desire to predictably improve various physical properties such as suspension stability and emulsion stability as taught by Muramatsu ([0025]).
As per claims 2, 3, and 5, Nakatani teaches:
The carboxymethylated cellulose nanofiber having an average fiber diameter of 3 nm to 500 nm and an aspect ratio of 50 or more ([0020]: “As used herein, the term ‘anionically modified cellulose nanofibers…’ refers to fine fibers having a fiber width of about 4 to 500 nm and an aspect ratio of 100 or more.”)
As per claims 4 and 6 – 8, Nakatani teaches:
The carboxymethylated cellulose nanofiber having a structure in which carboxymethyl groups are linked to hydroxyl groups of cellulose via ether linkages (In [0024], Nakatani teaches that the carboxymethylating agent is added to perform an etherification reaction. Therefore, it would naturally follow that the carboxymethyl groups are linked via ether linkages.)


Conclusion
All claims are rejected.
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure. JP2013185122A and JP2015149929A both teach carboxymethyl cellulose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789